Parker, C. J.
The suit against the d'ébtor is the foundation of the proceeding, to which the suit against the trustee is superadded. Judgment having been entered and execution issued against the debtor, there is no longer any action pending in court, and the trustee can not be held to answer further.
Under R.ev. Stat, chap. 208, the.proceedings against the trustee are first to be disposed of. Execution is to be issued against him for what is found in his hands, and against the debtor for the balance. The execution against the principal having been issued, no further proceedings can be had.

Trustee discharged.